ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 04-014, concluding that by way of reciprocal *351discipline pursuant to Rule 1:20-14(a)(4)(E), KENNETH E. FINK of WILMINGTON, DELAWARE, who was admitted to the bar of this State in 1986, and who was temporarily suspended from practice by Order of this Court filed July 18, 2002, and who remains suspended at this time, should be suspended from the practice of law for a period of two years based on discipline imposed in the State of Delaware on June 3, 2003, for conduct in violation of RPC 8.4(b) (commission of a criminal act that reflects adversely on his honesty, trustworthiness, or fitness as a lawyer);
And the Disciplinary Review Board having further concluded that respondent should not be reinstated to the practice of law until he is released from incarceration;
And respondent having been ordered to show cause why he should not be disbarred or otherwise disciplined;
And good cause appearing;
It is ORDERED that KENNETH E. FINK is suspended from the practice of law for a period of three years and until the further Order of the Court, effective June 3, 2003; and it is further
ORDERED that respondent shall not be reinstated to the practice of law in this State until he is reinstated to the practice of law in the State of Delaware; and it is further
ORDERED that respondent continue to be restrained and enjoined from practicing law during the period of suspension and that he continue to comply with Rule 1:20-20; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State.